Citation Nr: 0018322	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-26 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran has submitted an adequate substantive 
appeal for entitlement to service connection for a skin 
condition as secondary to a left ankle condition.  

2.  Entitlement to service connection for chronic lumbosacral 
strain, claimed as secondary to a left ankle condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for a skin condition as 
secondary to a left ankle condition and service connection 
for chronic lumbosacral strain as secondary to a left ankle 
condition.  

In May 2000, the veteran testified at a hearing before the 
undersigned, who is a Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(c) (West Supp. 2000).  

During his Board hearing, the veteran raised the issue of 
entitlement to service connection for an acquired pain 
disorder secondary to a left ankle condition, which has not 
yet been adjudicated.  This claim is referred to the regional 
office for appropriate development and adjudication.  He also 
requested that the jurisdiction of his claims be changed from 
St. Petersburg to Washington, D.C., where he is currently 
residing.  


FINDINGS OF FACT

1.  In August and September 1996, the RO denied service 
connection for a skin condition as secondary to a left ankle 
condition.  

2.  A notice of disagreement (NOD) addressing this issue was 
received at the RO on July 25, 1997.  

3.  The RO issued a statement of the case (SOC) on August 19, 
1997, which addressed this issue.  

4.  The veteran's VA Form 9 received on September 25, 1997, 
did not discuss any errors of fact or law regarding the 
denial of his claim for service connection for a skin 
condition as secondary to a left ankle condition.  

5.  No further statement was made indicating disagreement 
with the denial of the claim of service connection for a skin 
condition as secondary to a left ankle condition until the 
veteran's Board hearing in May 2000.  

6.  The veteran has been granted service connection for 
residuals of a left ankle injury, which is currently 
evaluated as 20 percent disabling.  

7.  The veteran's low back symptoms are not caused by or 
aggravated by his service-connected left ankle condition.  


CONCLUSIONS OF LAW

1.  An adequate substantive appeal of the claim of 
entitlement to service connection for a skin condition as 
secondary to a left ankle condition has not been filed, and 
the Board lacks jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.203 (1999).  

2.  Service connection for chronic lumbosacral strain claimed 
as secondary to service-connected left ankle injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Adequacy of Substantive Appeal for Secondary Service 
Connection for a Skin Condition  

A.  Factual Background

In December 1991, the RO granted service connection for 
residuals of a left ankle injury and assigned a 10 percent 
disability rating.  In November 1993, the RO increased this 
evaluation to 20 percent.  In January 1996, the veteran 
submitted a claim for service connection for a skin rash 
secondary to a left ankle condition.  The RO denied this 
claim in August 1996 and in September 1996, with appropriate 
notification to the veteran.  An NOD addressing this issue 
was received at the RO on July 25, 1997.  The RO issued an 
SOC relative to this issue on August 19, 1997.  In a letter 
accompanying the SOC, the RO informed the veteran that to 
complete his appeal, he must file a formal appeal addressing 
the benefit desired, the facts in the SOC with which he 
disagreed, and the errors that he believed were made in 
applying the law.  The veteran submitted a VA Form 9 which 
was received on September 25, 1997.  He failed, however, to 
address his claim for secondary service connection for a skin 
condition, but limited his statements to secondary service 
connection for a low back disorder, which had not been placed 
in issue at that time.  

No further reference was made to the veteran's claim for 
secondary service connection for a skin condition until his 
May 2000 Board hearing, when the undersigned Board Member 
raised the issue of whether there had been an adequate 
substantive appeal filed with respect to that issue.  The 
veteran stated that he had intended to appeal the issue, but 
did admit that he had probably forgotten to include it.  The 
representative and the veteran were offered an opportunity to 
make argument relating to this issue.  During the hearing, 
the veteran was granted a 30-day extension to obtain 
additional medical evidence to support his claim for 
secondary service connection for chronic lumbosacral strain.  
Neither he nor his representative submitted argument as to 
the adequacy of the appeal during the hearing or within the 
30-day extended time frame.  

B.  Legal Analysis

The law provides that ". . . questions as to adequacy of 
response shall be determined by the Board of Veterans' 
Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991); VAOPGCPREC 
9-99.  The initial question that must be resolved is whether 
the Board has jurisdiction to consider the foregoing issue.  

At his personal hearing before the Board in May 2000, the 
veteran and his representative were given notice that the 
Board was going to consider whether the substantive appeal on 
the issue discussed above was adequate and were given an 
opportunity to present argument related to this issue.  
38 C.F.R. § 20.203 (1999).  Although the Board has the 
obligation to assess its jurisdiction, it must consider 
whether doing so in the first instance is prejudicial to the 
veteran.  Cf. Marsh v. West, 11 Vet. App. 468 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, 
the Board concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  At the May 2000 
hearing, the veteran was provided notice of the Board's 
intent to consider this issue and an opportunity to present 
argument.  

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a Notice of 
Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999); see also 38 C.F.R. § 20.201 (1999) 
(requirements for notices of disagreement).  "Proper 
completion and filing of a Substantive Appeal are the last 
actions the appellant needs to take to perfect an appeal."  
38 C.F.R. § 20.202 (1999).  The NOD and the substantive 
appeal must be filed with the activity/office that entered 
the determination with which disagreement has been expressed.  
38 U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 
(1999). 

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1) (West 1991).  The SOC is to be forwarded to the 
appellant at his most recent address of record, with a copy 
provided to the representative.  38 C.F.R. § 19.30(a) (1999).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (1999).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1999).  The substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.202 
(1999).  To the extent feasible, the argument should be 
related to specific items in the SOC.  Id.  If the SOC 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 
(1999).

As to the instant case, a timely NOD addressing the issue of 
secondary service connection for a skin condition was 
received by the RO on July 25, 1997.  The RO issued an SOC on 
August 19, 1997, which was mailed to the veteran at his most 
recent address of record.  The SOC informed the veteran that 
on his substantive appeal he must state what benefit he 
wanted, what facts in the statement he disagreed with, and 
any error he believed had been made in applying the law.  On 
his VA Form 9, however, the veteran referred only to a back 
disability, omitting any reference to the issue of secondary 
service connection for a skin condition.  Moreover, the RO 
received no correspondence after issuing the SOC that 
indicated any continued disagreement with the denial of the 
claim by the end of the 60-day period from the date of 
mailing of the SOC.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been an adequate appeal of the foregoing issue, so any 
purported appeal is not in conformity with the law.  Since 
the appeal has not been perfected, the Board is without 
jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.101(a), 20.200, 20.202 (1999).  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  


II.  Secondary Service Connection for Chronic Lumbosacral 
Strain

A.  Factual Background

Service medical records reveal that in July 1990 the veteran 
sustained a left ankle inversion injury while playing 
basketball, for which he was seen at an emergency facility.  
An x-ray shortly after the injury revealed a possible hind 
foot dislocation of the subtalar joint.  The assessment was 
left ankle dislocation.  A follow up examination in July 1990 
noted that the left ankle joint had been effectively casted 
in Reykjavik, but the joint was swollen and stiff.  Since it 
had been only three weeks since the injury, it was 
recommended that the ankle remain casted for two more weeks 
before training in range of motion.  

The ankle remained in a cast until early August.  It was very 
stiff, but stable and without much swelling.  A physical 
therapy consultation in September 1990 reported complaints of 
increased soreness with prolonged walking.  Some problems of 
decreased range of motion and edema were noted. 

In February 1991, the veteran complained of continued medial 
left ankle stiffness for 15 minutes on arising in the morning 
and discomfort at the end of a long day.  He had not been 
exercising the ankle due to fear of reinjury.  Examination 
revealed a normal gait, no obvious swelling, and full range 
of motion with slight discomfort at the medial malleolus on 
eversion.  The assessment was left ankle discomfort status 
post injury, questionably due to lack of exercise to keep 
joint free.  By June 1991, the veteran was ambulating without 
difficulty, and by the end of July 1991  he stated he felt 
fine.  An x-ray in July 1991 showed a normal left ankle.  
Testing showed that inversion and eversion were within the 
normal limits of the uninjured ankle.  The therapist judged 
that, since long-range goals had been met, treatment could be 
discontinued.  Stretching techniques were to be used before 
and after exercise.  

In July 1997, the veteran was seen at a VA outpatient clinic 
with a three-month history of back pain following an episode 
when he bent down and felt pain in his mid to lower back.  
The diagnosis was lower back muscle spasm.  A July 1997 VA x-
ray study of lumbosacral spine outlined a normal lumbar 
lordosis.  The disc spaces showed minimal posterior narrowing 
of the L4-L5 disc space with mild associated Schmorl's node 
deformities between L3 through S1.  The impression was mild 
degenerative narrowing of the posterior margin of the L4-L5 
disc space.  [Schmorl's node is an irregular or hemispherical 
bone defect in the upper or lower margin of the body of the 
vertebra.] Dorland's Illustrated Medical Dictionary, 27th 
Edition, W.B. Saunders Company, Harcourt Brace Jovanovich, 
Inc., 1143 (1988).  

A VA medical certificate in July 1997 noted that the veteran 
had requested a shot of Demerol because of bad back pain.  He 
stated that he had been seen earlier that week in an 
emergency room for muscle spasm and given medication, but had 
had no relief.  The impression was low back pain and muscle 
spasms; no neurologic symptoms.  

In August 1997, VA outpatient reports indicated some still 
remaining discomfort from low back pain, helped by 
medication.  The veteran was seen again later that month for 
continuous lumbosacral and paravertebral back pain.  The 
impression was low back pain with left quadriceps weakness 
and pain radiating down the left leg; rule out disk 
herniation.

An August 1997 physical therapy consultation recorded a 
history of back pain.  Three weeks before, the veteran had 
bent down to tie his shoe and then sustained back spasms.  He 
had been getting shots since then.  During the course of this 
treatment session, the veteran stated that he was playing 
basketball regularly at full speed, even with his back pain 
at the current level.  He was advised not to play until the 
back pain resolved.  A physical therapy treatment session two 
weeks later reported the veteran's statement that he had 
walked two miles along the beach the past weekend, with 
resultant soreness in the bilateral lower rib cage.  He was 
found to be noncompliant with instructions as to performing 
recommended exercises.  In addition, the therapist 
specifically reviewed the veteran's gait pattern, noting that 
he had decreased arm sway/trunk movement, with excessive hip 
thrust and external rotation of the right lower extremity.  
The veteran was resistant to making slight corrections in his 
gait, stating simply that this was the way he walked.  

A September 1997 VA outpatient report revealed that the 
veteran had strained his back four to six weeks ago and that 
he was to undergo magnetic resonance imaging (MRI).  The 
diagnosis was low back pain, possible L5 radiculopathy.  Two 
days later the veteran complained of pain radiating down both 
legs, with numbness to the back of both legs.  The impression 
was lumbar spine radiculopathy.  An MRI of the lumbar spine 
performed in September 1997, however, found no evidence of 
marked spinal canal stenosis or neural foraminal narrowing.  

A subsequent September 1997 VA ambulatory outpatient care 
note revealed that the veteran was still having some 
difficulty with low back pain, although it seemed to be 
improved overall.  Examination found some mild paravertebral 
spasms in the lumbosacral area, but no vertebral body 
tenderness.  The impression was persistent low back pain, 
which was considered somewhat puzzling in light of a normal 
MRI.  A September 1997 VA x-ray showed reverse 
spondylolisthesis L5-S1 and degenerative changes throughout 
the lumbar spine. 

An October 1997 ambulatory outpatient care note disclosed 
that on physical examination a straight leg test was negative 
bilaterally and the back without pain on palpation.   The 
impression was low back pain, possibly due to chronic left 
ankle sprain; left ankle degenerative joint disease; and 
recurrent instability.  

A VA hospitalization report revealed treatment in October 
1997 in a Chronic Pain Program for low back and left ankle 
pain, with onset of the low back pain approximately 18 months 
before.  The veteran had experienced no trauma or surgery.  
Magnetic resonance imaging scans had been within normal 
limits.  The character of the pain was described as shooting 
to the hip, sharp, localized, lingering, nagging, but without 
numbness, tingling or burning.  The veteran additionally 
complained of left ankle pain secondary to a "fracture" 
(emphasis retained) in the military.  

In January 1998, the veteran was afforded a VA orthopedic 
examination.  Past medical history noted a left ankle 
fracture in 1990 while playing basketball.  The ankle 
continued to be painful with decreased range of motion with 
changes in the weather, prolonged standing or walking, with 
occasional swelling.  The veteran had good response to anti-
inflammatory medication.  He admitted to having fallen arches 
bilaterally, for which he occasionally used orthotic cushions 
with mild relief of symptoms.  He complained of low back pain 
with prolonged standing or walking, but denied a known 
history of scoliosis or leg length discrepancy.  An MRI scan 
of the lumbar spine showed completely normal magnetic 
resonance imaging scan findings, with no evidence of spinal 
stenosis, cord compression, or any major abnormalities.  Hip 
x-rays in September 1997 were completely normal for age and 
gender, and SI joints bilaterally were completely normal 
without evidence of sclerosis or erosions.  Examination 
revealed bilateral normal hip flexion with full internal and 
external rotation.  Straight leg raising testing was 
negative.  There was no SI tenderness upon palpation of the 
SI joints.  There was mildly decreased range of motion of the 
left ankle, left ankle plantar flexion of 30 degrees, 
dorsiflexion of 10 degrees, and inversion and eversion of 70 
degrees, with mild subjective discomfort.  No scoliosis or 
postural abnormalities were noted.  Diagnoses were post-
traumatic left ankle arthritis, with limited decreased range 
of motion, frequent flare ups with changes in weather, 
prolonged standing or walking; and chronic lumbosacral strain 
without evidence of herniated nucleus pulposus or any other 
inflammatory spondyloarthropathy.  Neurological and vascular 
examination was normal, with complete preserved strength on 
the lower extremity muscles and no atrophy of the lower 
extremity muscles.  The examiner stated that he had found no 
known physiologic connection between low back symptoms and 
the left ankle condition in this veteran.  

A VA podiatry examination in January 1998 included complaints 
of pain in lower back over the past year to two years, which 
the veteran stated stemmed from his painful ankle and altered 
gait.  Orthopedic examination revealed mild hallux valgus 
deformities bilaterally and normal arch morphology 
bilaterally.  Measurements of both ankles and both calf 
muscles were equal.  No edema was seen on either lower 
extremity.  The left ankle showed full range of motion on 
both dorsiflexion and plantar flexion, inversion and 
eversion.  There was a negative anterior drawer sign.  Pain 
was noted along the joint line of the anteromedial and 
anterolateral aspect.  The veteran exhibited a slight 
alteration in gait, with early toe raise present on the left 
ankle.  He did not appear to be bearing full weight and or to 
be remaining in the stance phase portion of gait, which would 
indicate some guarding.  The impression was mild synovitis 
with early articular joint changes.  This examiner stated:  
As to whether the lower back condition may be causative of 
his left ankle condition, it is possible with an altered gait 
of the lower extremity to cause lower back problems, and on 
this patient's examination, that seems possible."  Further 
evaluation of his back would be indicated to rule out other 
sources of back problems.  

Outpatient progress notes dated in May 1998 from a private 
chiropractor, Guy Markley, included a statement by the 
veteran that he had had pain in his sacroiliac for one and a 
half years following and as a chronic sequela of a poorly 
healed left ankle fracture.  Examination disclosed a valgus 
deformity of the left ankle which rotated the left foreleg 
and left femur inwardly and subluxated the left S1.  A 
moderate degree of hypertonicity in the lumbar paraspinal 
muscles and gluteal muscles was found.  There was clear 
indication of a medium level of pain at L3-L5 on the left and 
the sacrum bilaterally.  Disc tests were negative and a 
mechanical low back test were positive.  Diagnoses were 
sacroiliitis, subluxation of sacrum (sacroiliac joint), and 
low back pain.  

An additional clinical note from Mr. Markley dated in July 
1998 appears to state that the low back pain complex was 
related to an altered gait due to left ankle fracture in 
1990.  Because of the near illegible condition of the 
document, the Board is unable to provide an accurate 
interpretation of the entirety of this statement.  

A VA outpatient progress report in January 1999 noted that 
the veteran had had low back pain for some time, for which he 
had been given muscle relaxers for severe spasm.  The spasm 
had improved, but he was out of medications.  He reported a 
history of a left ankle fracture in service which still 
caused pain.  Examination revealed that range of motion of 
the back was limited to 25 degrees with spasm of the left 
lumbar paraspinal region and tenderness over the spine.  The 
pertinent diagnosis was chronic low back pain.  

In June 1999, the veteran presented to a VA clinic a 
disability request form for reduced fare on Metrorail.  
Examination revealed a tall, completely mobile young male 
with normal range of motion of his back.  He was able to walk 
on his toes and heels and to squat without difficulty.  
Straight leg raising was 60 degrees bilaterally.  The 
examiner stated his belief that the veteran was not a 
candidate for reduced Metro fares due to disability.  

During his May 2000 hearing before the undersigned Member of 
the Board, the veteran asserted that his low back pain was 
either a result of his service-connected left ankle 
disability or had been aggravated by the left ankle 
disability.  He added that two doctors at the VA Medical 
Center in Washington, D.C. had indicated that his lumbosacral 
spine disorder was the result of his ankle injury.  He stated 
that both of these physicians had recently put such 
statements in writing and that he would provide this evidence 
to this effect during the ensuing 30 days.  The evidence does 
not show that such referenced documents had been submitted.  

B.  Legal Analysis

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a non-service 
connected condition by a service-connected condition is also 
compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  As is true for all claims, a secondary service 
connection claim must be supported by evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
To be well grounded, a claim must be "plausible;" that is, 
it must be one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996). 

The Board finds that the veteran's claim for service 
connection for chronic lumbosacral strain as secondary to a 
left ankle condition is well grounded within the meaning of 
38 U.S.C.A. § 5107.  Statements of two physicians and a 
chiropractor relating or possibly relating the veteran's low 
back pain to an altered gait caused by ankle condition are 
sufficient to make this claim for service connection 
plausible, and, therefore, well grounded.  The RO has 
accomplished its duty to assist by obtaining the veteran's 
medical records, providing VA medical examinations, and 
offering opportunities for personal hearings.  The Board is 
thus satisfied that all relevant and available facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.  

It is the veteran's contention that he has chronic 
lumbosacral strain which has been caused or aggravated by an 
altered gait due to pain residual to a left ankle fracture 
during service. 

The RO granted service connection for residuals of a left 
ankle injury in November 1993 at an evaluation of 20 percent, 
effective from October 1993, based essentially on marked 
limitation of motion found on VA medical examination.  
Although post-service records refer to a "fracture" of the 
left ankle, service medical records consistently refer to a 
dislocation, which was confirmed by x-ray evidence.  
Moreover, two months before his discharge from service, the 
veteran's left ankle was stated to show full range of motion, 
no swelling, a normal x-ray, and inversion and eversion 
within normal limits.  Current VA orthopedic examination in 
January 1998 found a mildly decreased range of motion of the 
left ankle with mild subjective discomfort.  The diagnosis 
was post-traumatic left ankle arthritis.  Current VA podiatry 
examination found no edema, full range of motion of the left 
ankle, and a negative anterior drawer sign, but did note pain 
was along the joint line of the anteromedial and 
anterolateral aspect and a slight alteration in gait, 
suggesting some guarding.  

Whether the veteran's chronic lumbosacral strain is 
proximately due to such slight alteration in gait must be 
determined by competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran thus must show 
that the secondary condition was caused by the service-
connected condition.  Wallin v. West, 11 Vet. App. 509, 512 
(1998). 

The Board has a duty to assess the credibility and weight of 
the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
Medical opinion supporting the veteran's claim includes an 
October 1997 VA outpatient report, opining, without further 
comment, that the low back pain was "possibly" due to chronic 
left ankle sprain and a January 1998 podiatry examiner's 
statement that it "seemed possible" that the veteran's 
altered gait could have caused lower back problems.  
Additionally, Mr. Markley, a chiropractor, offered his 
opinion that the low back pain complex was related to an 
altered gait due to left ankle fracture in 1990.  

A review of these statements suggests that none of these 
individuals had formed an opinion on a basis apart from the 
veteran's recitation of his medical history.  The October 
1997 VA physician noted back and ankle pain, but made no 
reference to an altered gait, thus failing to offer a 
rationale as to why the ankle pain might possibly have caused 
the back pain.  The VA podiatry examiner did provide the 
rationale of an altered gait having caused the low back 
strain, but then qualified the statement by stating that such 
relationship was "possible," but would have to be confirmed 
by the ruling out of other sources of back problems. This 
evidence is too general and inconclusive to provide a causal 
connection between a current disability and a service-related 
injury.  

As to the chiropractic opinion, it is apparent that this 
individual based his examination and opinion on the veteran's 
explanation of his symptoms, as he does not appear to have 
specifically examined the veteran's left ankle.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner 
does not constitute competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Therefore, this opinion 
is not probative as to whether a service-connected left ankle 
proximately caused or aggravated chronic lumbosacral strain.  

Medical opinion against the claim consists of the January 
1998 VA examiner's opinion that he found no known physiologic 
connection between the veteran's low back symptoms and the 
current left ankle condition.  This examiner clearly based 
his opinion on a thorough examination of the veteran with 
findings of mildly decreased range of motion of the left 
ankle and no scoliosis or postural abnormalities, with no 
finding of an altered gait.  Moreover, during the veteran's 
most recent VA outpatient visit in June 1999, examination 
showed no discernable disability.  

No evidence has been submitted to suggest that the veteran's 
service-connected left ankle condition had aggravated his 
non-service connected lumbosacral strain.  Therefore, there 
can be no additional impairment of earning capacity resulting 
from aggravation of the non-service connected back disorder 
by the service-connected left ankle condition.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Because the January 1998 VA examiner's statement was 
unequivocal and supported by thorough examination of the both 
the veteran's back and left ankle, the Board finds his 
opinion more probative than other opinions proffered.  
Although the Board has also considered the applicability of 
the reasonable doubt doctrine, it finds no approximate 
balance of positive and negative evidence which would permit 
its application as to this issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
chronic lumbosacral strain as secondary to a left ankle 
condition.  


ORDER

The veteran having failed to file an adequate substantive 
appeal as to a claim for service connection for a skin 
condition as secondary to a left ankle condition, the claim 
is dismissed.  

Service connection for chronic lumbosacral strain as 
secondary to a left ankle condition is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

